IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-41125
                        Conference Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus


JUAN ANTONIO FLORES-RUIZ,

                                         Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-99-CR-282-1
                      --------------------
                          June 14, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Juan

Antonio Flores-Ruiz has filed a motion for leave to withdraw as

counsel and a brief in support in accordance with Anders v.

California, 386 U.S. 738, 744 (1967).   Flores received a copy of

counsel’s motion and brief but has not filed a response.   Our

independent review of the record and counsel’s brief reveals no

nonfrivolous issues for appeal.   Accordingly, counsel’s motion


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-41125
                               -2-

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities in this case, and the APPEAL IS DISMISSED.   See

5th Cir. R. 42.2.